PER CURIAM.
This appeal results from a will contest. Appellant James W. Vaughan offered a *761document which he claimed to be the last will and testament of the deceased, Vida B. Wann. William B. Wann, the deceased’s son, filed a suit contending that the document offered for probate by Vaughan was invalid, because it either was a forgery or was fraudulent. The jury returned a verdict in favor of William B. Wann, finding that the will offered for probate by Vaughan was not the legal valid will of the deceased. Vaughan appeals from the judgment entered pursuant to the jury verdict.
Vaughan contends that he “met the statutory and case law requirements for proving a valid will and [that] there was insufficient evidence to overcome the prima facie case established by him.”
The only way to preserve the question of the sufficiency or weight of the evidence for review on appeal is to raise it in a motion for new trial. State v. Long, 344 So.2d 754 (Ala.1977); Francis v. Tucker, 341 So.2d 710 (Ala.1977). Vaughan failed to make a motion for a new trial; therefore, nothing is presented for review.
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.